Citation Nr: 1744556	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to the service-connected deviated nasal septum. 

2.  Entitlement to service connection for sinus infections/disorder, to include as secondary to the service-connected deviated nasal septum.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea and nighttime hypoxemia, to include as secondary to the service-connected deviated nasal septum.

4.  Entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected deviated nasal septum residuals, status post fracture.

6.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1955 to January 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010, March 2012, and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A claim for service connection for bilateral hearing loss and an increased disability rating for a nasal disability was received in June 2010.  A claim for service connection for headaches, sinus infections, sleep apnea, and an acquired psychiatric disorder was received in July 2013.  

The October 2010 rating decision, in pertinent part, denied an increased rating in excess of 10 percent for the service-connected deviated nasal septum residuals.  The March 2012 rating decision, in pertinent part, granted service connection for bilateral hearing loss, assigning an initial noncompensable (0 percent) disability rating.  The September 2016 rating decision denied service connection for an acquired psychiatric disorder, headaches, sinus infections, and sleep apnea.

In October 2013 and November 2014, the Board remanded the issues of higher disability ratings for bilateral hearing loss and deviated septum residuals for additional development.  

With respect to the issues of higher disability ratings for bilateral hearing loss and deviated septum residuals, in July 2013, the Veteran testified at a personal hearing at a VA office in Newark, New Jersey (Travel Board hearing) before a Veterans Law Judge.  In August 2013, the Board notified the Veteran and the representative that it was unable to produce a hearing transcript and offered the opportunity for another hearing.  The Veteran indicated that he wanted to appear before a Veterans Law Judge at a Board videoconference hearing.  

In October 2013, the Board remanded the appeal to provide the requested Board hearing.  In September 2014, the Veteran testified at a Board videoconference hearing at the local RO in Newark, New Jersey, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

With respect to the issues of service connection for headaches, sinus infections, a sleep disorder, and an acquired psychiatric disorder, in an August 2017 substantive appeal (on a VA Form 9), the Veteran requested a Board videoconference hearing at the local VA RO in Newark, New Jersey, before a Veterans Law Judge sitting in Washington, DC.  In response to an August 2017 hearing clarification letter, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R.		 § 20.704(d) (2016).   

Finally, the Board finds that it is unclear whether the Veteran wishes to file a claim for an increased disability rating for tinnitus.  In an August 2017 written statement, the Veteran indicated that the service-connected tinnitus had worsened.  If the Veteran intends to file a claim with respect to this issue, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The issues of service connection for headaches, sinus infections/disorder, and a sleep disorder, to include sleep apnea and nighttime hypoxemia, an increased disability rating in excess of 10 percent for deviated nasal septum residuals, and an initial compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed insomnia.

2.  The Veteran did not experience psychiatric symptomatology during service.   

3.  Service connection is precluded for disability due to alcohol abuse.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include insomnia, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).       

In this case, with regard to the claim for service connection for an acquired psychiatric disorder, decided herein, notice was provided to the Veteran in June 2016, prior to the initial adjudication of the claim in September 2016.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, as relevant to the issue of service connection for an acquired psychiatric disorder, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and lay statements.

In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury, or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

No medical opinion has been obtained with regard for the claim for service connection for an acquired psychiatric disorder; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran has been diagnosed with insomnia.  The available service treatment records are absent of any complaints, findings, or treatment for problems involving insomnia or other psychiatric symptoms, that is, the evidence shows no in-service event, injury, or disease related to a psychiatric disorder.  Additionally, the post-service medical evidence shows that symptomatology related to the acquired psychiatric disorder manifested many years after service separation.  

Further, as discussed in detail below, with respect to the contention that the current insomnia/psychiatric disorder is related to chronic alcoholism that began during active service, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990 (including in this case with the service connection claim received in July 2013).  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.      

Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the current insomnia, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim.  See 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is sufficient medical evidence in this case to make a decision with regard to the issue of the claimed acquired psychiatric disorder on appeal.  The treatment records and service treatment records associated with the claims file provide a complete picture of any treatment for psychiatric problems, which has been diagnosed as insomnia.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.

The Veteran was offered the opportunity to testify at a hearing before the Board with respect to the issue of service connection for an acquired psychiatric disorder, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with insomnia, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply.  

The Veteran essentially contends that, since fracturing his nose in service, he experienced nightmares at times.  See July 2013 and July 2016 written statements.  The Veteran also reported that he began drinking alcohol during service and was discharged for alcoholism.  See July 2016 written statement and August 2017 substantive appeal (on a VA Form 9). 

First, the evidence of record demonstrates that the Veteran has a current diagnosed acquired psychiatric disorder, specifically insomnia.  As noted throughout the VA treatment records, the Veteran is currently diagnosed with insomnia and undergoes mental health treatment and has been prescribed mental health treatment for the same.  See e.g., December 2014, December 2015, December 2016 VA treatment records

There is some question as to whether the Veteran is currently diagnosed with posttraumatic stress disorder (PTSD).  A July 2014 VA treatment record, in relation to evaluation for sleep apnea, notes a medical history significant for allergic rhinitis and PTSD.  An April 2015 VA treatment record notes a diagnosis of PTSD, despite the fact that a negative PTSD screen was also noted.  A May 2016 VA treatment record notes a negative PTSD screen.  The Veteran's most recent VA active problem list does not reflect a diagnosis of PTSD.  The VA mental health treatment records reflect treatment for insomnia and not PTSD.  

Although the record reflects two notations of "PTSD," the Board finds that the weight of the evidence is against a finding that the Veteran has a diagnosis of PTSD for VA compensation purposes.  See 38 C.F.R. § 3.304(f) (2016); see also 38 C.F.R. § 4.125(a) (2014) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV)); 38 C.F.R. § 4.125(a) (2016) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-5)).  Neither of the notations of PTSD provides any explanation for how the diagnosis was rendered.  Further, a July 2016 report of general information notes that the Veteran specifically reported that he is not claiming PTSD because he was not in combat.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD consistent with either the DSM-IV or DSM-5.

Even if the Veteran did have a current diagnosis of PTSD, service connection would not be warranted.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2016).  The Veteran has not advanced any potential PTSD stressors and, as noted above, the Veteran specifically indicated he is not claiming service connection for PTSD. 

Next, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience any in-service psychiatric symptomatology, to include insomnia.  The Veteran contends that he has experienced nightmares since fracturing his nose during service.  A September 1956 service treatment record notes a fracture of the nasal bone with slight deviation to the right.    

Service treatment records do not reflect any injury, compliant, diagnosis, or treatment for a psychiatric disorder, or otherwise reflect a reported history or findings of insomnia or psychiatric symptomatology.  The January 1958 service separation physical report notes that the psychiatric system was clinically normal.  

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.  

In this case, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has specifically denied engagement in combat.  See July 2016 report of general information.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat during service.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  Further, the Board finds that the alleged chronic nightmares would have been recorded had it occurred. The service treatment records do not indicate that the Veteran reported psychiatric symptoms or nightmares, despite seeking treatment for a nasal fracture, the incident from which the Veteran contends the nightmares began.

Additionally, while the Veteran initially filed a VA claim for residuals of a fractured nose in April 1969, and specifically endorsed headaches and breathing difficulties as residuals of that in-service injury, the Veteran did not make any mention of any psychiatric symptomatology, to include nightmares, at the time of the claim or during the June 1969 VA examination that specifically assessed residuals associated with the in-service nasal fracture.  The Board finds this additional evidence that there was no pertinent psychiatric symptomatology at the time.   

With respect to the Veteran's contention that the current psychiatric disorder is related to chronic alcohol abuse and the reported history of chronic alcohol abuse, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990 (including in this case with the service connection claim received in July 2013).  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1131 and 38 U.S.C.A. § 105(a) (West 2014) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.    

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  38 C.F.R. § 3.301 (2016).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) (2016).  As such, even assuming this contention to be true on its face, service connection is precluded as a matter of law for a disability etiologically related to alcohol abuse. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.301(d).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's insomnia was not incurred in active service.  The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service event or psychiatric symptomatology.  As the element of in-service incurrence is not demonstrated, the claim for service connection for an acquired psychiatric disorder must be denied on a direct basis.  Further, to the extent that the acquired psychiatric disorder may be the result of alcohol abuse, service connection on such a basis is barred by statute and regulation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include insomnia, is denied.


REMAND

Service Connection for Headaches, Sinus Infections/Disorder, and a Sleep Disorder

The Veteran contends that he experiences headaches, sinus infections, and sleep disturbance because of the service-connected deviated nasal septum.  See July 2013 written statement.  The Veteran reported sinus problems since the in-service nasal fracture as well as headaches and difficulty sleeping due to increased breathing difficulty upon lying down.  The Veteran further contends that, after fracturing his nose during service, he began to suffer from headaches.  See July 2016 written statement.   

With respect to the claimed sleep disorder, at the September 2014 Board hearing, the Veteran testified that he had difficulty with the sleeping process due to the service-connected deviated septum and had been prescribed a continuous positive airway pressure (CPAP) machine.  A  June 2014 sleep study notes that the Veteran does not have currently diagnosed sleep apnea; however, the sleep study and VA treatment records note that the Veteran has been diagnosed with hypoxemia during the appeal period and was prescribed home oxygen to be used while sleeping and with exercise.  See also September 2014 VA treatment record.  

On the August 2016 VA examination report, the VA examiner notes that the Veteran has documented sleep disorder breathing of mild hypoxemia and periodic leg movements and was using home oxygen and a CPAP machine.  The VA examiner opined that the sleep disorder/sleep apnea is less likely than not proximately due to or the result of the deviated nasal septum.  The VA examiner noted that there was no evidence of sleep apnea per the sleep study and sleep apnea is usually caused by intermittent upper airway obstruction with additional risk factors including obesity, central fat distribution, body habitus during REM sleep and supine sleep, and genetic and familial factors.  The VA examiner noted that sleep apnea is not related to or caused by deviated nasal septum.  

The August 2016 VA examiner did not render an opinion as to whether the diagnosed hypoxemia was aggravated by the service-connected deviated nasal septum residuals.  The U.S. Court of Appeals for Veterans Claims (Court) has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R.	 § 3.310 (2016).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  Based on the above, the Board finds that an additional VA opinion - addressing the question of aggravation - would assist in answering the question as to the etiology of the sleep disorder, to include hypoxemia.  38 C.F.R.	 § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   

With respect to the claimed headaches and sinus infections, the Board finds it unclear from the evidence of record whether the Veteran has current headache or sinus disabilities that are distinct from the service-connected deviated nasal septum residuals.  At the September 2014 Board hearing, the Veteran reported sinus infections twice per year as well as headaches twice per week, contending that both were associated with the deviated nasal septum.  

VA treatment records note that the Veteran has been treated for postnasal drip/allergic rhinitis that improved with nasal spray.  See e.g., January 2012 and May 2016 VA treatment records.  A March 2014 VA treatment record notes that the Veteran reported difficulty breathing due to a deviated septum and had a postnasal drip.  A June 1969 VA examination report notes that the Veteran reported severe headaches from the in-service fractured nose since 1956 (during service).  An August 2010 VA examination report notes no active nasal sinus disease.  At the August 2016 VA examination, the Veteran reported cluster headaches in the morning.

No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the claimed headaches and sinus infections were caused or aggravated by the service-connected deviated nasal septum residuals or otherwise incurred in or caused by active service.  The Board finds that remand is required to obtain additional medical opinions regarding these claims.  38 C.F.R.	 § 3.159(c)(4); McLendon at 83-86.   

Initial Rating for Bilateral Hearing Loss

In an August 2017 written statement, the Veteran indicated that the bilateral hearing loss continues to worsen.  A September 2014 VA treatment record notes that there had been changes to the Veteran's bilateral hearing loss since the last audiometric examination.  Review of the evidence of record reflects that the most recent VA audiometric examination was conducted in March 2012. 

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.          

Increased Rating for Deviated Nasal Septum Residuals

The Board finds that any decision with respect to claims for service connection for sinus infections and headaches remanded above may affect the claim for an increased disability rating for deviated nasal septum residuals.  The Board finds that the issue of an increased rating for deviated nasal septum residuals is inextricably intertwined with the issues of service connection for headaches and sinus infections because it is unclear whether either are symptoms of the service-connected disability rather than separate and distinct disabilities.  This could affect how the increased rating issue is adjudicated because, if these claimed disorders are not separate and distinct disabilities, but rather symptoms, this would impact extraschedular considerations surrounding the service-connected deviated nasal septum residuals (i.e., whether all symptoms associated with the deviated septum residuals are contemplated by the rating schedule).  

The same would also impact the analysis as to whether any additional separate or higher ratings are warranted under any other relevant diagnostic codes related to the respiratory system under 38 C.F.R. §4.97 (2016), particularly in light of the prohibition against pyramiding.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Based on the above, the Board finds that consideration of an increased disability rating in excess of 10 percent for deviated nasal septum residuals must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue and the claims must be adjudicated together).  

Accordingly, the issues of service connection for headaches, sinus infections/disorder, and a sleep disorder, to include sleep apnea and nighttime hypoxemia, an increased disability rating in excess of 10 percent for deviated nasal septum residuals, and an initial compensable disability rating for bilateral hearing loss are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination(s) to assist in determining the etiology of any current headache, sinus, and sleep, to include nighttime hypoxemia, disorders and the current severity of the bilateral hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  Based upon a review of all the record (including service treatment records, post-service treatment records, lay statements, history of the Veteran, and clinical findings), the VA examiner offer the following opinions with supporting rationale:

Does the Veteran have any current diagnosed disability associated with headaches or sinuses?  If the examiner finds that any of these are not separately diagnosed disorders, the VA examiner should indicate whether they are symptoms of the service-connected deviated nasal septum.  VA treatment records note that the Veteran has been diagnosed with hypoxemia.


If so, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?  

Is it at least as likely as not (50 percent or greater probability) that each current disability was caused by the service-connected deviated nasal septum residuals?  

Is it at least as likely as not (50 percent or greater probability) that each current disability was aggravated (worsened in severity beyond a natural progression) by the service-connected deviated nasal septum residuals?        

2.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claim of an increased disability rating in excess of 10 percent for deviated nasal septum residuals is inextricably intertwined with the issues of service connection for sinus infections and headaches remanded herein; therefore, consideration of this issue must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


